     DAVID D. FISCHER (SBN 224900)
 1   LAW OFFICES OF DAVID D. FISCHER, APC
     5701 Lonetree Blvd., Suite 312
 2
     Rocklin, CA 95765
 3   Tel. (916) 447-8600
     Fax (916) 930-6482
 4   E-Mail: davefischer@yahoo.com
 5
     Attorney for Defendant
     RAUL DIAZ
 6
                         IN THE UNITED STATES DISTRICT COURT FOR THE
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9

     UNITED STATES OF AMERICA,                      )       No. 2:18-CR-00030 JAM
10
                                                    )
                                                    )       STIPULATION REGARDING
11          Plaintiff,                              )       EXCLUDABLE TIME PERIODS UNDER
                                                    )       SPEEDY TRIAL ACT; FINDINGS AND
12
     v.                                             )       ORDER
                                                    )
13
                                                    )
                                                    )
14   ARTURO NAPOLES,                                )
     RAYMOND MORIN,                                 )
15
     RAUL DIAZ,                                     )
                                                    )
16
                                                    )
            Defendants.
17

18

19
                                         STIPULATION
20
            Plaintiff United States of America, by and through its counsel of record, and only
21
     defendants RAYMOND MORIN and RAUL DIAZ, by and through each counsel of record, hereby
22

23
     stipulate as follows:

24          1.      By previous order, this matter was set for status on October 16, 2018.
25          2.      By this stipulation, the defendants now move to continue the status conference until
26
     December 4, 2018, at 9:15 a.m. and to exclude time between October 16, 2018 and December 4,
27
     2018, under Local Code T4. Plaintiff does not oppose this request.
28




                                                        1
            3.      The parties agree and stipulate, and request that the Court find the following:
 1

 2          a.      There are approximately 225 pages of reports and several hours of videos that have

 3   been provided. Other discovery is in the process of being provided.
 4
            b.      Counsel for the defendants desire additional time to consult with their respective
 5
     clients, to review the current charges, to conduct investigation and research related to the charges,
 6

 7
     to review and copy discovery for this matter, to discuss potential resolutions with their clients, to

 8   prepare pretrial motions, and to otherwise prepare for trial.
 9          c.      Counsel for the defendants believe that failure to grant the above-requested
10
     continuance would deny them the reasonable time necessary for effective preparation, taking into
11
     account the exercise of due diligence.
12

13          d.      The government does not object to the continuance.

14          e.      Based on the above-stated findings, the ends of justice served by continuing the
15
     case as requested outweigh the interest of the public and the defendants in a trial within the original
16
     date prescribed by the Speedy Trial Act.
17
            f.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
18

19   et seq., within which trial must commence, the time period of October 12, 2018, and December

20   4, 2018, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code
21
     T4] because it results from a continuance granted by the Court at defendant’s request on the basis
22
     of the Court's finding that the ends of justice served by taking such action outweigh the best interest
23

24
     of the public and the defendants in a speedy trial.

25          4.      Nothing in this stipulation and order shall preclude a finding that other provisions
26   of the Speedy Trial Act dictate that additional time periods are excludable from the period within
27
     which a trial must commence.
28




                                                       2
 1

 2   IT IS SO STIPULATED.

 3                                            MCGREGOR SCOTT
     Dated: October 12, 2018                  U.S. ATTORNEY
 4

 5                                     By:    /s/ David D. Fischer for
                                              CAMERON DESMOND
 6                                            Assistant U.S. Attorney
 7
                                              Attorney for Plaintiff

 8
     Dated: October 12, 2018                  /s/ David D. Fischer
 9                                            DAVID D. FISCHER
10
                                              Attorney for Defendant
                                              RAUL DIAZ
11

12
     Dated: October 12, 2018                  /s/ David D. Fischer for
13                                            CLEMENTE JIMENEZ
                                              Attorney for Defendant
14                                            RAYMOND MORIN
15

16

17                                           ORDER
18         UPON GOOD CAUSE SHOWN and the stipulation of the parties, it is ordered that
19   the October 16, 2018, status conference hearing be continued to December 4, 2018, at 9:15
20   a.m. Based on the representation of defense counsel and good cause appearing therefrom,
21   the Court hereby finds that the failure to grant a continuance in this case would deny
22   defense counsel reasonable time necessary for effective preparation, taking into account
23   the exercise of due diligence. The Court finds that the ends of justice to be served by
24   granting a continuance outweigh the best interests of the public and the defendant in a
25   speedy trial. It is ordered that time beginning from October 16, 2018, up to and including
26   the December 4, 2018, status conference shall be excluded from computation of time within
27   which the trial of this matter must be commenced under the Speedy Trial Act pursuant to
28   18 U.S.C. § 3161(h)(7)(A) and (B)(iv) and Local Code T-4, to allow defense counsel


                                                 3
 1   reasonable time to prepare.
 2

 3   IT IS SO FOUND AND ORDERED this 12th day of October, 2018.
 4

 5                                      /s/ John A. Mendez___________
 6
                                        HON. JOHN A. MENDEZ
                                        U. S. District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                          4
